DETAILED ACTION
Claims 1-6 received on 08/06/2020 are considered in this office action. Claims 1-6 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is being considered by the
examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US20190294163A1, hereinafter Ueno) in view of Bruce (How to Shut off Annoying Useless Notification of Android, hereinafter Bruce).

Regarding claim 1, Ueno teaches an automated driving system comprising: 
a travel control device controlling travel of a vehicle (par [0064]: “On the other hand, when the travel controller 1 has the driving authority of the subject vehicle, the travel controller 1 performs automatic driving of the subject vehicle by controlling the braking/driving mechanism 2 and the steering mechanism 3 in accordance with the automatic driving control plan developed by the automatic driving control planning apparatus 10”, wherein “automatic driving control planning apparatus 10” corresponds to a travel control device); and 
a portable device possessed by a driver of the vehicle (par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”, wherein “mobile phone or a smartphone” corresponds to portable device possessed by a driver of the vehicle), 
the automated driving system automatically driving the vehicle by cooperative operation of the travel control device and the portable device (par [0100]: “Next, the travel controller 1 starts automatic driving of the subject vehicle (step S102). That is, driving authority of the subject vehicle is shifted from the driver to the travel controller 1, and the travel controller 1 performs automatic control of the braking/driving mechanism 2 and the steering mechanism 3, on the basis of an automatic driving control plan developed in step S101”; par [0138]: “When the subject vehicle reaches the driving switching preparation section (YES in step S303), the notification processor 22 uses the notification apparatus 40 to notify the driver of a start of the driving switching preparation section (step S304). As a specific example of the notification in step S304”; par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”, wherein travel control device sending notification to the portable device and portable device being able to display the notification to the user corresponds to cooperative operation of the travel control device and the portable device), 
wherein in the cooperative operation, 
the portable device transmits route data indicating a route from a starting point to a destination to the travel control device (par [0063]: “The automatic driving control planning apparatus 10 develops an automatic driving control plan of the subject vehicle on the basis of a planned traveling route of the subject vehicle.[…] Further, the navigation system to determine the planned traveling route of the subject vehicle may be mounted on the subject vehicle, or may be one using a navigation function of a mobile phone, a smartphone, or the like. For simplicity of explanation, in the present embodiment, it is assumed that the planned traveling route of the subject vehicle is set in advance”, wherein “planned traveling route” corresponds to  route data and comprises of a route from a starting point to a destination), 
the travel control device 
sets an event location on the route, based on the route data, the event location being a location where a travel condition of the vehicle is changed (FIG. 33; par [0099]: “When the driver performs an operation for performing automatic driving of the subject vehicle, the automatic driving control plan creation unit 11 of the automatic driving control planning apparatus 10 creates an automatic driving control plan on the basis of a planned traveling route of the subject vehicle and map information acquired from the map information storage 21 (step S101). The automatic driving control plan includes a plan of the automatic driving section and a plan of the driving switching preparation section”, wherein starting location of the “automatic-driving inhibited section” shown in FIG. 33 corresponds to an example of an event location on the route, as it corresponds to a location where a travel condition of the vehicle is changed), 
controls travel of the vehicle in an automated-driving control area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof, based on the route data and circumstance data indicating circumstances around the vehicle, the circumstance data being acquired by a circumstance sensor (FIG. 33; par [0100]: “Next, the travel controller 1 starts automatic driving of the subject vehicle (step S102). That is, driving authority of the subject vehicle is shifted from the driver to the travel controller 1, and the travel controller 1 performs automatic control of the braking/driving mechanism 2 and the steering mechanism 3, on the basis of an automatic driving control plan developed in step S101 and the peripheral information acquired by the peripheral information detector 30”; par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel route data and “peripheral information” corresponds to circumstance data indicating circumstances around the vehicle, and “driving switching preparation section” shown in FIG. 33 corresponds to automated-driving control area, the distance of the “driving switching preparation section” corresponding to a predetermined distance ahead thereof), and 
transmits notification data for notifying the driver of a change of the travel condition to the portable device (par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”; par [0093]: “The notification processor 22 controls the notification apparatus 40 that presents information to the driver of the subject vehicle, on the basis of an automatic driving control plan acquired from the automatic driving control plan creation unit 11, a determination result notification received from the driving switching permission determination unit 13”, wherein “automatic driving control plan creation unit 11” and “driving switching permission determination unit 13” are parts of the travel control device), and 
the portable device notifies the driver of the change of the travel condition, based on the notification data (par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”; par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a . Ueno mainly teaches of the cooperative operation of the travel control device and the portable device, thus fails to specifically teach wherein upon receiving an operational input to stop the cooperative operation, the portable device notifies the driver of a warning message or ignores the received operational input if the event location is set in the automated-driving control area.
	However, Bruce teaches wherein upon receiving an operational input to stop the cooperative operation, not limiting to travel control device, the portable device notifies the driver of a warning message or ignores the received operational input if the event location is set in the automated-driving control area (See Figure 1 below, wherein “Turn off notifications” corresponds to operational input to stop the cooperative operation, and such warning message occurs regardless of the condition, thus occurs if the event location is set in the automated-driving control area).
Ueno is analogous to the claimed invention because pertains to identifying event location on the route and receiving notifications of the event location through a portable device. Bruce is considered analogous to the claimed invention because it is reasonably pertinent stopping the cooperative operation of the portable device with other sources. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable device of Ueno to incorporate the teachings of Bruce and provide a warning message upon receiving an operational input to stop the cooperative operation. Doing so would prevent the user from accidently turning off the cooperative operation with the travel control device, thus increasing user awareness.

    PNG
    media_image1.png
    426
    240
    media_image1.png
    Greyscale

Figure 1

Regarding claim 2, Ueno in view of Bruce teaches the automated driving system according to claim 1. Bruce further teaches wherein the warning message is a message asking for consent of the driver to stop the cooperative operation, and the portable device stops the cooperative operation if the consent of the driver is confirmed (See Figure 1 above, wherein the warning message comprises of “Cancel” and “Yes” which corresponds to asking for consent of the driver to stop the cooperative operation, or receiving notifications from the vehicle, and upon pressing “Yes” the portable device stops the cooperative operation).

Regarding claim 3, Ueno teaches a portable device for automatically driving a vehicle by cooperative operation with a travel control device controlling travel of the vehicle, the portable device comprising a processor configured to (par [0063]: “The automatic driving control planning apparatus 10 develops an automatic driving control plan of the subject vehicle on the basis of a planned traveling route of the subject vehicle. […] Further, the navigation system to determine the planned traveling route of the subject vehicle may be mounted on the subject vehicle, or may be one using a comprises a processor, travel control device sending notification to the portable device and portable device being able to display the notification to the user corresponds to cooperative operation of the travel control device and the portable device): 
transmit, in the cooperative operation, route data indicating a route from a starting point to a destination to the travel control device (par [0063]: “The automatic driving control planning apparatus 10 develops an automatic driving control plan of the subject vehicle on the basis of a planned traveling route of the subject vehicle. […] Further, the navigation system to determine the planned traveling route of the subject vehicle may be mounted on the subject vehicle, or may be one using a navigation function of a mobile phone, a smartphone, or the like. For simplicity of explanation, in the present embodiment, it is assumed that the planned traveling route of the subject vehicle is set in advance”, wherein “planned traveling route” corresponds to route data and comprises of a route from a starting point to a destination), 
notify, in the cooperative operation, a driver of the vehicle that a travel condition of the vehicle is changed, based on notification data received from the travel control device (par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving travel condition of the vehicle is changed), 
acquire, in the cooperative operation, data indicating an event location from the travel control device, the event location being a location where a travel condition of the vehicle is changed and being set based on the route data (par [0103]: “The notification of step S104 may be performed before the timing of entering the driving switching preparation section. For example, at a timing one minute before the subject vehicle enters the driving switching preparation section, the notification processor 22 may cause the sound output unit 42 of the notification apparatus 40 to output a voice message “Entering the driving switching preparation section in one minute””; FIG. 24; par [0141]: “In addition, the switching propriety notification image in FIG. 24 also shows a remaining time until the automatic driving is canceled (remaining time until the subject vehicle reaches the end point of the driving switching preparation section).”, wherein “time remaining” information corresponds to data indicating an event location), but fails to specifically teach upon receiving an operational input to stop the cooperative operation, notify the driver of a warning message or ignores the received operational input if the event location is set in an area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof.
However Bruce teaches upon receiving an operational input to stop the cooperative operation, notify the driver of a warning message or ignores the received operational input if the event location is set in an area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof (See Figure 1, wherein “Turn off notifications” corresponds to operational input to stop the cooperative operation, and such warning message occurs regardless of the condition, thus occurs when the event location is set in an area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof).
the portable device of Ueno to incorporate the teachings of Bruce and provide a warning message upon receiving an operational input to stop the cooperative operation. Doing so would prevent the user from accidently turning off the cooperative operation with the travel control device, thus increasing user awareness.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Apple (Asking Permission to Use Notifications, hereinafter Apple).

Regarding claim 4, Ueno teaches an automated driving system comprising: 
a travel control device controlling travel of a vehicle (par [0064]: “On the other hand, when the travel controller 1 has the driving authority of the subject vehicle, the travel controller 1 performs automatic driving of the subject vehicle by controlling the braking/driving mechanism 2 and the steering mechanism 3 in accordance with the automatic driving control plan developed by the automatic driving control planning apparatus 10”, wherein “automatic driving control planning apparatus 10” corresponds to a travel control device); and 
a portable device possessed by a driver of the vehicle (par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”, wherein “mobile phone or a smartphone” corresponds to portable device possessed by a driver of the vehicle), 
the automated driving system automatically driving the vehicle by cooperative operation of the travel control device and the portable device (par [0100]: “Next, the travel controller 1 starts automatic driving of the subject vehicle (step S102). That is, driving authority of the subject vehicle is shifted from the driver to the travel controller 1, and the travel controller 1 performs automatic control travel control device sending notification to the portable device and portable device being able to display the notification to the user corresponds to cooperative operation of the travel control device and the portable device), 
wherein in the cooperative operation, 
the portable device transmits route data indicating a route from a starting point to a destination to the travel control device (par [0063]: “The automatic driving control planning apparatus 10 develops an automatic driving control plan of the subject vehicle on the basis of a planned traveling route of the subject vehicle.[…] Further, the navigation system to determine the planned traveling route of the subject vehicle may be mounted on the subject vehicle, or may be one using a navigation function of a mobile phone, a smartphone, or the like. For simplicity of explanation, in the present embodiment, it is assumed that the planned traveling route of the subject vehicle is set in advance”, wherein “planned traveling route” corresponds to route data and comprises of a route from a starting point to a destination), 
the travel control device 
sets an event location on the route, based on the route data, the event location being a location where a travel condition of the vehicle is changed (FIG. 33; par [0099]: “When the driver performs an operation for performing automatic driving of the subject vehicle, the automatic driving control plan creation unit 11 of the automatic event location on the route, as it corresponds to a location where a travel condition of the vehicle is changed), 
controls travel of the vehicle in an automated-driving control area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof, based on the route data and circumstance data indicating circumstances around the vehicle, the circumstance data being acquired by a circumstance sensor (FIG. 33; par [0100]: “Next, the travel controller 1 starts automatic driving of the subject vehicle (step S102). That is, driving authority of the subject vehicle is shifted from the driver to the travel controller 1, and the travel controller 1 performs automatic control of the braking/driving mechanism 2 and the steering mechanism 3, on the basis of an automatic driving control plan developed in step S101 and the peripheral information acquired by the peripheral information detector 30”; par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”, wherein “automatic driving control plan” corresponds to route data and “peripheral information” corresponds to circumstance data indicating circumstances around the vehicle, and “driving switching preparation section” shown in FIG. 33 corresponds to automated-driving control area, a predetermined distance ahead thereof), and 
transmits notification data for notifying the driver of a change of the travel condition to the portable device (par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”; par [0093]: “The notification processor 22 controls the notification apparatus 40 that presents information to the driver of the subject vehicle, on the basis of an automatic driving control plan acquired from the automatic driving control plan creation unit 11, a determination result notification received from the driving switching permission determination unit 13”, wherein “automatic driving control plan creation unit 11” and “driving switching permission determination unit 13” are parts of the travel control device), and 
the portable device notifies the driver of the change of the travel condition, based on the notification data (par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”; par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”). 
Ueno further teaches wherein the travel control device transmits notification data for notifying the driver of a change of the travel condition to the portable device if the event location is set in the automated-driving control area when the cooperative operation is performed (Fig. 22 element S304) but wherein the travel control device requests the portable device to start the cooperative operation if the event location is set in the automated-driving control area and if the cooperative operation is not performed.
However, Apple teaches wherein another source requesting the portable device to start the cooperative operation if the source has relevant information for the user to view and if the cooperative operation is not performed (See Figure 2 below; Overview: “Local and remote notifications get the user’s attention by displaying an alert, badging your app’s icon, or playing sounds. These interactions occur when your app isn't running or is in the background. They let users know that your app has relevant information for them to view. Because the user might consider notification-based interactions disruptive, you must obtain permission to use them”, wherein requesting to send permission indicates cooperative operation is not performed).
Apple is considered analogous to the claimed invention because it is reasonably pertinent to the cooperative operation of the portable device with other sources. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified travel control device of Ueno to substitute the travel control device transmitting notification data for notifying the driver of a change of the travel condition to the portable (Fig. 22 element S304) with requesting the portable device to start the cooperative operation if the event location is set in the automated-driving control area and if the cooperative operation is not performed as taught by Apple, which teaches that the user must grant permission to start the cooperative operation if the cooperative operation is not performed. Doing so would allow the travel control device to send a request to allow notifications or permission to perform the cooperative operation to the portable device, such that the user is aware that information needs to be sent from the travel control device, thus increasing the awareness of the driver. 


    PNG
    media_image2.png
    870
    443
    media_image2.png
    Greyscale

Figure 2

Regarding claim 6, Ueno teaches a travel control device for automatically driving a vehicle by cooperative operation with a portable device possessed by a driver of the vehicle, the travel control device comprising a processor configured to (par [0060]: “The travel controller 1 controls the braking/driving mechanism 2 and the steering mechanism 3 to control traveling of the subject vehicle”; par [0064]: “On the other hand, when the travel controller 1 has the driving authority of the subject vehicle, the travel controller 1 performs automatic driving of the subject vehicle by controlling the braking/driving mechanism 2 and the steering mechanism 3 in accordance with the automatic driving control plan developed by the automatic driving control planning apparatus 10”; par [0122]: “FIG. 21 shows a hardware configuration of the automatic driving control planning apparatus 10 in a case where the processing circuit 50 is configured using the processor 51. In this case, the function of each element of the automatic driving control planning apparatus 10 is realized by a combination with software or the like (software, firmware, or software and firmware). The software or the like is described as a program and stored in a memory 52”; par [0100]: “Next, the travel controller 1 starts automatic driving of the a travel control device, and travel control device sending notification to the portable device and portable device being able to display the notification to the user corresponds to cooperative operation of the travel control device and the portable device): 
receive, in the cooperative operation, route data indicating a route from a starting point to a destination from the portable device and sets an event location on the route, based on the received route data, the event location being a location where a travel condition of the vehicle is changed (par [0063]: “The automatic driving control planning apparatus 10 develops an automatic driving control plan of the subject vehicle on the basis of a planned traveling route of the subject vehicle.[…] Further, the navigation system to determine the planned traveling route of the subject vehicle may be mounted on the subject vehicle, or may be one using a navigation function of a mobile phone, a smartphone, or the like. For simplicity of explanation, in the present embodiment, it is assumed that the planned traveling route of the subject vehicle is set in advance”; FIG. 33; par [0099]: “When the driver performs an operation for performing automatic driving of the subject vehicle, the automatic driving control plan creation unit 11 of the automatic driving control planning apparatus 10 creates an automatic driving control plan on the basis of a planned traveling route of the subject vehicle and map information route data and comprises of a route from a starting point to a destination and starting location of the “automatic-driving inhibited section” shown in FIG. 33 corresponds to an example of an event location on the route, as it corresponds to a location where a travel condition of the vehicle is changed), 
control, in the cooperative operation, travel of the vehicle in an automated-driving control area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof, based on the route data and circumstance data indicating circumstances around the vehicle, the circumstance data being acquired by a circumstance sensor (FIG. 33; par [0100]: “Next, the travel controller 1 starts automatic driving of the subject vehicle (step S102). That is, driving authority of the subject vehicle is shifted from the driver to the travel controller 1, and the travel controller 1 performs automatic control of the braking/driving mechanism 2 and the steering mechanism 3, on the basis of an automatic driving control plan developed in step S101 and the peripheral information acquired by the peripheral information detector 30”; par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”, wherein “automatic driving control plan” corresponds to route data and “peripheral information” corresponds to circumstance data indicating circumstances around the vehicle, and “driving switching preparation section” shown in FIG. 33 corresponds to automated-driving control area, the distance of the “driving switching preparation section” corresponding to a predetermined distance ahead thereof), 
transmit, in the cooperative operation, notification data for notifying the driver of a change of the travel condition to the portable device (par [0116]: “[…] When the subject vehicle has reached the travel control device). 
Ueno further teaches wherein the travel control device transmits notification data for notifying the driver of a change of the travel condition to the portable device if the event location is set in the automated-driving control area when the cooperative operation is performed (Fig. 22 element S304) but fails to specifically teach request the portable device to perform the cooperative operation if the event location is set in the automated-driving control area and if the cooperative operation is not performed.
However, Apple teaches request the portable device to perform the cooperative operation if the event location is set in the automated-driving control area and if the cooperative operation is not performed (See Figure 2 above; Overview: “Local and remote notifications get the user’s attention by displaying an alert, badging your app’s icon, or playing sounds. These interactions occur when your app isn't running or is in the background. They let users know that your app has relevant information for them to view. Because the user might consider notification-based interactions disruptive, you must obtain permission to use them”, wherein requesting to send permission indicates cooperative operation is not performed).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified travel control device of Ueno to travel control device transmitting notification data for notifying the driver of a change of the travel condition to the portable (Fig. 22 element S304) with requesting the portable device to start the cooperative operation if the event location is set in the automated-driving control area and if the cooperative operation is not performed as taught by Apple, which teaches that the user must grant permission to start the cooperative operation if the cooperative operation is not performed. Doing so would allow the travel control device to send a request to allow notifications or to perform the cooperative operation to the portable device, such that the user is aware that information needs to be sent from the travel control device and is granted to do so, thus increasing the awareness of the driver. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Apple and further in view of Boule et al. (US20180334175A1, hereinafter Boule).

Regarding claim 5, Ueno in view of Apple teaches the automated driving system according to claim 4. Ueno further teaches wherein the travel control device transmits an event ending notice to the portable device when the travel control device requests the portable device to start the cooperative operation and the change of the travel condition of the vehicle at the event location is finished (par [0145]: “If the manual driving switching operation is performed while the subject vehicle is traveling in the switching-permitted section (YES in step S307), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S309), and the travel controller 1 terminates the automatic driving (step S310)”; par [0146]: “The notification in step S309 may […] as shown in FIG. 26, a text message “Automatic driving is to be terminated and switched to manual driving” may be displayed on the display 41”, wherein, the “the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving” indicates the travel control device transmitting an event ending notice to the portable device when the change of the travel condition of the vehicle at the event location is finished, and the event ending notice comprising “notifying the driver of the end of the automatic driving” with a text message, and travel control device transmits an event ending notice to the portable device regardless of whether the travel control device requests the portable device to start the cooperative operation), but fails to specifically teach upon receiving the event ending notice, the portable device returns to the state prior to the start of the cooperative operation.
However, Boule teaches notifying the driver (Figure 6J, wherein “Vehicular notice” corresponds to text message) and  17upon receiving the event ending notice, the portable device returns to the state prior to the start of the cooperative operation (Figure 6A; Figure 6J; par [0227]: “In some embodiments, the device receives (758), from the alert system integrated into the vehicle, a managed indication that the driver's attention is no longer needed for operating the vehicle and, in response, ceases (760) display of the visual indication and re-enables the portion of the displayed user interface”, wherein “re-enables the portion of the displayed user interface” corresponds to the portable device returns to the state prior to the start of the cooperative operation).
	Boule is considered analogous to the claimed invention because it is reasonably pertinent to the cooperative operation of the portable device with a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified travel control device comprising a processor of Ueno in view of Apple to incorporate the teachings of Boule and upon receiving the event ending notice, the portable device returns to the state prior to the start of the cooperative operation. Doing so would allow the travel control device comprising a processor the driver to resume to its prior task in the portable device, thus increasing user-friendliness of the cooperative operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668